EXHIBIT FIFTH AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN (Amended and Restated as of May 20, 2009) Section 1.Purpose and Effect of the Plan.This Long-Term Incentive Plan (the “Plan”) is intended to promote the interests of AirTran Holdings, Inc., a Nevada corporation (the “Company”) and its stockholders by linking the personal interests of its employees, officers, consultants, independent contractors and directors to the Company's shareholders and by providing such persons with an incentive for outstanding performance.The Plan is also intended to aid the Company in competing with other enterprises for the services of new executives and key employees needed to help insure continued success of the Company.Accordingly, the Plan permits the grant of incentive awards from time to time to selected employees and officers, directors, independent contractors and consultants. Section 2.Effective Date; Term of Plan.The Plan became effective on January 23, 2002, the date it was approved by the Board.The Plan initially was approved by the shareholders of the Company on May 15, 2002.The First Amended and Restated Plan became effective January 1, 2005, and was approved by the Board and the shareholders of the Company.The Second Amended and Restated Plan became effective on May 24, 2006, and was approved by the Board and the shareholders of the Company.The Third Amended and Restated Plan was adopted by the Board on March 28, 2007, and did not require shareholder approval.The Fourth Amended and Restated Plan became effective May 20, 2009 and was approved by the Board, and was subsequently approved by the shareholders of the Company, on May 20, 2009.The Fifth Amended and Restated Plan was approved by the Board on May 20, 2009 and did not require shareholder approval.The Plan shall expire on January 23, 2019, unless sooner terminated as provided in Section 25 hereof. Section 3.Definition of Terms.In addition to words and terms that may be defined elsewhere in the Plan, the following words and terms as used in the Plan shall have the following meanings unless the context or use fairly indicates another or different meaning or intent, which definitions shall be equally applicable to both the singular and plural forms of such words and terms. A.“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award, Performance Share Award or Other Stock-Based Award, or any other right or interest relating to Stock or cash, granted to a Participant under the Plan. B.“Award Agreement” shall mean any written agreement, contract, notice to Participant or other instrument or document evidencing an Award. C.“Board” shall mean the board of directors of the Company. D.A “Change of Control” will be deemed to have occurred with respect to an Award in the event that, after the grant of such Award, any of the following events shall have occurred: (i) Any Person, or Persons acting together that would constitute a “group” (a “Group”), for purposes of Section 13(d) of the Exchange Act together with any Affiliates or Related Persons of such Affiliates (as defined in Rule 1b-2 promulgated under the Exchange Act) thereof (other than any employee stock ownership plan), beneficially owns 20% or more of the total voting power of all classes of Voting Stock of the Company; (ii) Any Person or Group, together with any Affiliates or Related Persons thereof, succeeds in having a sufficient number of its nominees elected to the Board such that such nominees, when added to any existing director remaining on the Board after such election who is an Affiliate or Related Persons of such Person or Group, will constitute a majority of the Board; (iii) There occurs any transaction, or series of related transactions, and the beneficial owners of the Voting Stock of the Company immediately prior to such transaction (or series) do not, immediately after such transaction (or series) beneficially own Voting Stock representing more than 50% of the voting power of all classes of Voting Stock of the Company (or in the case of a transaction (or series) in which another entity becomes a successor to the Company, of the successor entity); or, (iv) Any sale, lease, exchange or other transfer of all or substantially all of the assets of the Company (determined on a consolidated basis) in one transaction or a series of related transactions other than a transfer to one or more wholly-owned subsidiaries of the Company. (v) The Company shall cease to own a majority of the capital stock of its operating subsidiaries including AirTran Airways, Inc. E.“Code” shall mean the Internal Revenue Code of 1986, as amended from time to time, and the regulations and official guidance issued thereunder. F.“Committee” shall have the meaning set forth in Section 4 hereof. G.“Common Stock” shall mean the common stock of the Company, $.001 par value per share. H.“Company” shall mean AirTran Holdings, Inc., a Nevada corporation. I.“Covered Employee” shall mean a covered employee as defined in Code Section 162(m)(3), provided that no employee shall be a Covered Employee until the deduction limitations of Code Section 162(m) are applicable to the Company and any reliance period under Code Section 162(m) has expired. J.“Disability” shall mean the permanent and total inability by reason of mental or physical infirmity or both, of a Participant to perform the work customarily assigned to him. Additionally, a medical doctor, selected or approved by the Board must advise the Board that it is either not possible to determine when such Disability will terminate or that it appears probable that such Disability will be permanent during the remainder of Participant’s lifetime. If the Company secures an “own occupation” disability policy to cover a Participant, such definition in the policy shall be deemed to controlThe date of any Disability shall be deemed to be the day following the last day the Participant performed services for the Company. K.“Effective Date” shall have the meaning set forth in Section 2 hereof. L.“Employee” shall mean any employee of the Company or its Parent or any Subsidiary, including officers or directors of the Company or its Parent or any Subsidiary who are employees of the Company or its Parent or any Subsidiary. M.“Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time. N.“Fair Market Value” shall mean the fair market value of a share of Common Stock on a particular date determined as follows.In the event the Company's Common Stock is listed upon an established stock exchange, Fair Market Value shall be deemed to be the closing price of the Company's Common Stock on such stock exchange on such date or, if no sale of the Company's Common Stock shall have been made on any stock exchange on that day, the Fair Market Value shall be determined as such price for the next preceding day upon which a sale shall have occurred. In the event the Company's Common Stock is not listed upon an established exchange, the Fair Market Value on such date shall be determined by the Committee. O.“Immediate Family Member” shall mean, as to any Restricted Person, the spouse, domestic partner, children or grandchildren, parents, grandparents, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law and sisters-in-law (including, in each case, adopted, step and legalized relationships) of any such Restricted Person. P.“Incentive Stock Option” or “ISO” shall mean any Option under this Plan which is intended to be an incentive stock option under Code Section 422. Q.“Non-Employee Directors” shall mean members of the Company's Board who (i) are not current employees of the Company, (ii) are not former employees of the Company currently receiving compensation for prior services (other than pursuant to a tax qualified retirement plan), (iii) have not been an officer of the Company and (iv) do not receive remuneration, directly or indirectly, from the Company in any capacity other than as a member of the Board. 2 R.“Non-Employees” shall mean any consultant or other independent contractor providing bona fide services to the Company or a member of the Board who is not an employee of the Company. S.“Non-Qualified Stock Option” or “NQSO” shall mean any Option granted under this Plan which is not intended to qualify as an incentive stock option under Code Section 422. T.“Option” shall mean a stock option, whether an ISO or NQSO, granted under Section 7 hereof. U.“Option Price” shall mean the purchase price of a Share of Common Stock under an Option. V.“Other Stock-Based Award” shall mean a right, granted to a Participant under Section 11 hereof, that relates to or is valued by reference to Stock or other Awards relating to Stock. W.“Parent” shall mean any corporation which at the time qualifies as a parent of the Company under the definition of “parent corporation” contained in Code Section 424(e). X.“Participant” shall mean an Employee or Non-Employee to whom an Award is granted under the Plan. Y.“Performance Share Award” shall mean a right granted to a Participant under Section 9 hereof, to receive Stock, the payment of which is contingent upon achieving certain performance goals established by the Committee. Z.“Person” means any individual, corporation, partnership, trust, joint venture or other legal entity holding, or acquiring, Voting Stock of the Company. AA.“Plan” shall mean the AirTran Holdings, Inc. Long-Term Incentive Plan, as amended from time to time. BB.“Related Person” means, with respect to any Person, any other Person owning (a) 5% or more of the outstanding Common Stock of such Person; or (b) 5% or more of the Voting Stock of such Person. CC.“Restricted Person” means an executive officer under Rule 3b-7 of the Exchange Act, a Person who is an “officer” under Rule 16a-1(f) of the Exchange Act but not otherwise an executive officer under Rule 3b-7, a director of the Company, or such other individuals or classes of Participants as designated by the Board in its discretion. DD.“Restricted Stock Award” shall mean Stock granted to a Participant under Section 10 hereof that is subject to certain restrictions and to risk of forfeiture. EE.“SAR” or “Stock Appreciation Right” shall mean an award as set forth in Section 8 hereof. FF.“SEC” shall mean the Securities and Exchange Commission. GG.“Shares” shall represent the shares of Common Stock in the Company that may be acquired by exercise of Options or other Awards granted hereunder. HH.“Securities Act” means the Securities Act of 1933, as amended from time to time. II.“Stock” shall mean the Common Stock of the Company and such other securities of the Company as may be substituted for Stock pursuant to Section 13 hereof. JJ.“Subsidiary” shall mean any corporation, limited liability company, partnership or other entity of which a majority of the outstanding Voting Stock or voting power is beneficially owned directly or indirectly by the Company. Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary shall have the meaning set forth in Code Section 424(f). KK.“Voting Stock” means any equity security or series of equity securities, issued by the Company which are entitled to vote for members of the Board. 3 Section 4.Administration.The Plan shall be administered by a Committee (the “Committee”) consisting of not less than two members all of whom shall be Non-Employee Directors. A.Committee Appointment and Membership.The Committee shall be appointed by the Board from its membership.Unless and until such time as another committee is appointed, the Compensation Committee of the Board (or, if such committee ceases to exist or qualify under the Plan, by those members of the Board who are independent within the meaning of the listing requirements of the New York Stock Exchange or, if the Company’s common stock is not then listed on such exchange, on the principal stock exchange on which the Company’s common stock is then listed) shall serve as the Committee.The members of the Committee shall serve at the pleasure of the Board, which shall have the power, at any time and from time to time, to remove members from the Committee or to add members thereto.Vacancies on the Committee, however caused, shall be filled by the Board. B.Certain Service Disqualifications.Except as provided in Section 6, members of the Committee shall not include any person who, during the one (1) year preceding the date on which such member is first appointed to the Committee and during the time he serves on the Committee, has been granted or awarded equity securities or options therefor under this Plan or any other plan of the Company or any of its affiliates. C.Interpretation and Authority; Certain Enumerated Powers.The Committee may interpret the Plan, prescribe, amend and rescind any rules and regulations necessary or appropriate for the administration of the Plan and make such other determinations and take such other action as it deems necessary or desirable for the administration of the Plan and the protection of the Company except as otherwise reserved to the Board or the stockholders of the Company.Without limiting the generality of the foregoing, the Committee, in its discretion, may treat all or any part of any period during which a Participant is on military duty or on an approved leave of absence from the Company as a period of employment of such Participant by the Company for purposes of accrual of his rights under his Award.In addition, subject to the terms of the Plan, the Committee shall have the specific authority to take the following actions: (i) Designate Participants; (ii) Grant Awards; (iii) Determine the type or types of Awards to be granted to each Participant; (iv) Determine the number of Awards to be granted and the number of shares of Stock to which an Award shall relate; (v) Determine the terms and conditions of any Award granted under the Plan, including but not limited to the exercise price, grant price or purchase price, any restrictions or limitations on the Award, any schedule for lapse or forfeiture restrictions or restrictions on the exercisability of an award, and accelerations or waivers thereof, based in each case on such considerations as the Committee in its sole discretion shall determine; (vi) Determine whether, to what extent, and under what circumstances an Award may be settled in, or the exercise price of an Award may be paid in, cash, Stock, other Awards or other property, or an Award may be canceled, forfeited or surrendered; (vii) Accelerate the vesting or lapse of restrictions of any outstanding Award, based in each case on such considerations as the Committee in its sole discretion determines; (viii) Prescribe the form of each Award Agreement, which need not be identical for each Participant; (ix) Decide all other matters that must be determined in connection with an Award; (x) Require a minimum holding period between the grant and exercise of any Option or other Award, determine that the Awards granted to a Participant may be exercised only in installments and specify such conditions precedent or subsequent to the exercise or vesting of any Award as the Committee may deem advisable; 4 (xi) Establish, adopt or revise any rules and regulations as it may deem necessary or advisable to administer the Plan; (xii) Make all other decisions and determinations that may be required under the Plan or as the Committee deems necessary or advisable to administer the Plan; and (xiii) Amend the Plan or, with the consent of any adversely affected Participant, any Award Agreement. Notwithstanding the foregoing, during any period in which the Compensation Committee of the Board is not serving as the Committee, the authority of the Committee with respect to the matters described in clauses (i) through (iv) of this Section 4(C) shall be limited to making recommendations to such Compensation Committee, and the final determinations with respect to such matters shall be made by the Compensation Committee. D.Certain Enumerated Limitations.In addition to the other limitations set forth in the Plan, the Company shall not cancel any Award, and in consideration therefor issue to the Participant a new Award for any equivalent or lesser number of Shares, and at a lesser exercise price. E.Exculpation for Good Faith Actions.No member of the Committee shall be liable for any action taken or omitted or determination made in good faith with respect to the Plan or any Award granted under the Plan. F.Binding Authority.Any interpretation, determination or other action made or taken by the Committee (or the Compensation Committee of the Board as described above) with respect to the Plan, any Awards granted under the Plan, and any Award Agreements applicable to such Awards shall be final, binding and conclusive on all parties. G.Discretionary Action Committee.Notwithstanding anything in this Plan to the contrary, and, among other things, in order to facilitate and allow the Company’s timely response in hiring and promoting key personnel, the Board may, at any time and from time to time, with respect to this Plan establish a committee (the “Discretionary Action Committee”) consisting of not more than two (2) members of the Board who also may be Employees of the Company.Members of the Discretionary Action Committee shall serve at the pleasure of the Board, which shall have the power at any time to remove members from the Discretionary Action Committee.The Discretionary Action Committee shall have the authority, without the necessity of obtaining the Compensation Committee approval described in Section 4(C), to grant Awards of Non-Qualified Stock Options, Restricted Stock, Performance Shares, Stock Appreciation Rights or other Stock-Based Awards to any Employee or in connection with the anticipated employment of any Person as an Employee so long as such Participant neither is a Restricted Person, nor upon initial employment will be a Restricted Person, the Award is not made in connection with or in anticipation of the Participant becoming a Restricted Person, and the Participant is not an Immediate Family Member of any Restricted Person.The maximum number of Awards that in any fiscal year may be granted by the Discretionary Action Committee pursuant to this power shall in no event exceed either 75,000 Non-Qualified Stock Options, shares of Restricted Stock, Performance Shares, Stock Appreciation Rights or other Stock-Based Awards in the aggregate, to all Participants or 15,000 Non-Qualified Stock Options, shares of Restricted Stock, Performance Shares, Stock Appreciation Rights or other Stock-Based Awards in the aggregate, to any individual Participant, or such lesser amounts as may be fixed from time to time by the Board (or the Compensation Committee acting pursuant to delegated authority from the Board).Where Awards are a variable amount, the foregoing limits shall be calculated utilizing the maximum number of shares that may be issued pursuant to any such variable Award.The Board (or the Compensation Committee acting pursuant to delegated authority from the Board) may, in its sole discretion, require that Awards made by the Discretionary Action Committee contain a minimum vesting schedule and other terms and conditions.If there is more than one member of the Discretionary Action Committee, each member shall constitute a quorum and have the authority to grant Awards as provided pursuant to this Section 4(F).The Discretionary Action Committee shall quarterly or at such other intervals as the Board (or the Compensation Committee acting pursuant to delegated authority from the Board) prescribes in its sole discretion, provide to the Compensation Committee of the Board (or such other delegate as it may designate) a summary of all Awards made by it pursuant to this Section 4(F).All further administration of Awards shall be left to the Board or Compensation Committee as provided in this Section 4. Section 5.Shares Subject to Plan. A.Authorized Shares.Subject to adjustment as provided in Section 13 hereof, the aggregate number of shares of Stock reserved and available for Awards or which may be used to provide a basis of measurement for or to determine the value of an Award (such as with a Stock Appreciation Right or Performance Share Award) shall be 13,500,000 shares.No separate limit shall apply to ISOs or to Awards other than Options.As a result, the number of ISOs that may be granted under this Plan shall not exceed 13,500,000 and the number of Awards (other than Options) that may be granted under this Plan shall not exceed 13,500,000.However, the aggregate number of Options (including exercised Options) plus Awards (other than Options) that may be outstanding at any one time under the Plan shall not exceed 13,500,000.The maximum number of Options or Stock Appreciation Rights that may be granted to any one Employee in any calendar year shall not exceed 1,500,000. 5 B.Lapsed Awards.To the extent that an Award is canceled, terminates, expires, is forfeited, or lapses for any reason, any shares of Stock subject to the Award will again be available for the grant of an Award under the Plan.In addition, shares subject to other Awards settled in cash (if any) will be available for the grant of an Award under the Plan.Substitute Awards issued in the course of acquisition of another company shall also be excluded in determining the number of Options or Awards outstanding.If the Option Price of any Option granted under the Plan is satisfied by tendering shares of Stock to the Company (whether by actual delivery, by attestation or by the withholding of shares issued on exercise of the Option), only the number of shares of Stock issued net of the shares of Stock tendered shall be deemed delivered for purposes of determining the maximum number of shares of Stock available for delivery under the Plan. C.Stock Distributed.Any Stock distributed pursuant to an Award may consist, in whole or in part, of authorized and unissued Stock, treasury Stock or Stock purchased on the open market. Section 6.Eligibility.Awards may be granted to those Employees and Non-Employees selected by the Committee (or by the Discretionary Action Committee pursuant to Section 4(F)) in its sole discretion from time to time who have and exercise key management functions for the Company or who discharge other responsibilities important to the success of the Company.Notwithstanding anything to the contrary in this Plan, an Award may be granted to a director who is a member of the Committee if otherwise exempt from Section 16(b) of the Securities Exchange Act of 1934 pursuant to Regulation Section 240.16b-3, SEC interpretations thereof or any subsequently promulgated rule or regulation.The granting of an Award to any Participant shall neither entitle such Participant to, nor disqualify such Participant from, participation in any future Awards. Section 7.Stock Options. A.Grant of Options.The Committee shall have the authority, subject to the terms of the Plan, to:(a)determine and designate from time to time those Employees and Non-Employees to whom Options are to be granted; (b) determine the number of Shares subject to each Option; (c) determine the duration of the exercise period for any Option; (d) determine the conditions to be met (if any) prior to the exercisability of any Options; (e) determine that the Options granted to a Participant may be exercised only in installments; and (f) specify such other terms and conditions of each Option as the Committee in its sole discretion deems advisable.The date of grant of an Option under the Plan will be the date on which the Option is awarded by the Committee. B.Terms and Conditions of Options.Each Option shall be evidenced by an Award Agreement which shall contain such terms and conditions consistent with the provisions of the Plan as may be approved by the Committee.Each such Award Agreement shall state whether the Option evidenced thereby is intended to be an ISO or an NQSO. Each Option granted under the Plan shall be subject to such terms and conditions as applicable to such option type and set forth in this Section 7: C.Terms of ISOs. ISOs granted hereunder shall be subject to the terms and conditions contained in Section 7(C)(i)-(viii) below and to such other terms and conditions as the Committee may deem appropriate; provided, however, that no Option that is intended to qualify as an ISO shall be subject to any condition that is inconsistent with the provisions of Code Section 422(b). In the event that any condition imposed hereunder on an Option intended to qualify as an ISO is at any time determined by the Internal Revenue Service or a court of competent jurisdiction to be inconsistent with Code Section 422, then such Option shall be deemed to have been granted without such condition and such Option shall continue in effect under such remaining terms and conditions as may be applicable as if the invalid condition had not been included. (i) Option Period. Each ISO Award Agreement shall specify the period during which the ISO thereunder is exercisable (which shall not exceed ten (10) years from the date of grant) and shall provide that the ISO shall expire at the end of such period. 6 (ii) Option Price. The Option Price per share shall be determined by the Committee at the time any ISO is granted and shall not be less than one hundred percent (100%) of the Fair Market Value of a share of Common Stock on the day that the ISO is granted. Such price shall be subject to adjustment as provided in Section 13. (iii) Ten Percent Stockholders. ISOs shall not be granted to any Employee who, immediately before the ISO is granted, owns stock possessing more than ten percent (10%) of the total combined voting power of all classes of stock of the Company or of its Parent or Subsidiary; provided, however, that this prohibition shall not apply if at the time such ISO is granted the Option Price is at least one hundred ten percent (110%) of the Fair Market Value of the Common Stock and such ISO is not exercisable after the expiration of five (5) years from the date such ISO is granted. (iv) Limit on Incentive Stock Options. To the extent the aggregate Fair Market Value of the shares (valued at the time of grant in accordance with Section 7(C)(ii) above) with respect to which ISOs (determined without regard to this Section 7(C)(iv)) are exercisable for the first time by any individual during any calendar year (under all incentive stock option plans of the Company and any Parent and Subsidiary) exceeds $100,000, such ISOs in excess of $100,000 shall be treated as Options which are NQSOs. This Section 7(C)(iv) shall be applied by taking ISOs into account in the order in which they were granted. (v) Termination of Employment Other Than as a Result of Death or Disability. Except as otherwise provided in Section 12(K) hereof, an ISO of any Participant who shall cease to be an Employee other than as a result of his death or Disability shall be exercisable only to the extent exercisable on the date of termination of employment (i.e., to the extent vested) and must be exercised on or before the Option expiration date specified in the applicable Award Agreement but in no event later than the date that is three (3) months following the date of termination of employment unless the Committee shall have approved the treatment of such ISO as a NQSO prior to the date of such termination in which event such option shall expire upon (I) the earlier of its stated term or the date that is one (1) year after the date of termination of employment or (II) such earlier date as the Committee shall specify.To the extent any ISO is not exercisable on the date of termination of employment, (i.e., to the extent not vested) such ISO shall terminate on the date of termination of employment unless the Committee shall have approved the treatment of such ISO as a NQSO prior to the date of such termination in which event such option shall expire upon (I) the earlier of its stated term or the date that is one (1) year after the date of termination of employment or (II) such earlier date as the Committee shall specify.To the extent any ISO is not exercised within the time period provided, such ISO shall terminate as of the date of expiration of such time period. Nothing in the Plan shall be construed as imposing any obligation on the Company to continue the employment of any Participant or shall interfere or restrict in any way the rights of the Company to discharge any Employee at any time for any reason whatsoever, with or without cause. (vi) Termination of Employment as a Result of Death or Disability. In the event of the death or Disability of the Participant while employed by Company, the personal representative of the Participant (in the event of his death) or the Participant or the Participant’s legal guardian (in the event of his Disability) may, subject to the provisions hereof and before the date (the “Option Termination Date”) specified in the ISO Award Agreement, which date is not later than the earlier of the ISOs expiration date or the expiration of one (1) year after the date of such death or Disability, exercise the ISO granted to such Participant to the same extent the Participant might have exercised such ISO on the date of his death or Disability, but, unless otherwise provided in the ISO Award Agreement, not further or otherwise. To the extent any ISO is not, and does not in accordance with the terms of the Award Agreement become, exercisable as of the date of the death or Disability of a Participant, such ISO shall terminate on the date of death or Disability. To the extent any ISO is not exercised within the time period provided, such ISO shall terminate as of the date of expiration of such time period. (vii) Period to Exercise Option. Any ISO granted hereunder may, prior to its expiration or termination, be exercised from time to time, in whole or in part, up to the total number of shares with respect to which it shall have then become exercisable. An ISO granted hereunder may become exercisable after satisfaction of certain conditions or in installments as determined by the Committee; provided, however, that if the Committee grants an ISO or ISOs exercisable after satisfaction of certain conditions or in more than one installment, and if the employment of a Participant holding such ISO is terminated, then unless the ISO Award Agreement provides otherwise, the ISO shall be exercisable in accordance with the terms of Section 7(C)(v) or Section 7(C)(vi) only as to such number of shares as to which the Participant had the right to exercise the ISO on the date of termination of employment. (viii) Grants to Employees Only. An ISO may be granted only to a person who is an Employee. 7 D.Terms of NQSOs.NQSOs granted hereunder shall be subject to the terms and conditions contained in Section 7(D)(i)-(iii) below, other applicable provisions of this Plan and to such other terms and conditions as the Committee may deem appropriate. (i) Option Period.Each NQSO Option Agreement shall specify the period during which the Option thereunder is exercisable (which shall not exceed ten (10) years from the date of grant) and shall provide that the NQSO shall expire at the end of such period. (ii) Option Price.The Option Price per Share shall be determined by the Committee at the time any NQSO is granted.The Option Price per Share shall not, in any event, be less than the Fair Market Value of a share of the Common Stock on the day the NQSO is granted, other than with respect to Options which the Company has (X)granted prior to January 23, 2002, or (Y)which the Company is contractually obligated to issue under collective bargaining agreements entered into prior to October 3, 2004, respectively, at an Option Price which was, or will be less than Fair Market Value as of the date of grant.Such price shall be subject to adjustment as provided in Section 13. (iii) Period to Exercise Option.Any NQSO granted hereunder may, prior to its expiration or termination, be exercised from time to time, in whole or in part, up to the total number of Shares with respect to which it shall have then become exercisable.An NQSO granted hereunder may become exercisable after satisfaction of certain conditions or in installments as determined by the Committee; provided, however, that if the Committee grants an Option exercisable after satisfaction of certain conditions or in more than one installment, and if the employment or engagement (as an independent contractor, Board member or otherwise) of a Participant holding such Option is terminated, then unless the Option Agreement provides otherwise, the Option shall be exercisable only as to such number of Shares as to which the Participant had the right to exercise the Option on the date of termination. E.Exercise of Option.The exercise of any Option under the Plan shall be subject to the provisions of Section 7(E)(i) and Section 7(E)(ii) below and other applicable provisions of this Plan. (i) Method of Exercising Option. Any Option granted hereunder or any portion thereof (in whole Shares only) may be exercised by the Participant by (a) delivering to the Company at its main office (attention its Secretary, Assistant Secretary or Chief Financial Officer) written notice which shall set forth the Participant's election to exercise a portion or all of his Option, the number of Shares with respect to which the Option rights are being exercised, and such other representations and agreements as may be required by the Company to comply with applicable securities laws to which the Company is subject, and (b) paying in full the Option Price of the Shares purchased. Upon receipt of such notice and payment, the Company shall issue and deliver to the Participant a certificate for the number of Shares with respect to which Options were so exercised. In the Award Agreement, the Committee may require the exercise of Options by any Participant to comply with the requirements of the SEC. (ii) Payment of Option Price. The Option Price of the Shares as to which an Option is exercised shall be paid in full to the Company at the time of exercise or, if permitted by the Company, at the time of settlement if Company securities are being sold in one or more contemporaneous transactions with contemporaneous settlement dates. The payment may be made either in cash or its equivalent or, where permitted by law and approved by the Committee in its sole discretion: (a) by delivery of a promissory note on terms and conditions acceptable to the Committee; (b) by cancellation of indebtedness of the Company to the Participant; (c) by surrender of shares of Common Stock of the Company having a Fair Market Value equal to the exercise price of the Option; (d) by instructing the Company to withhold shares otherwise issuable pursuant to an exercise of an Option having a Fair Market Value equal to the exercise price of the Option (including withheld shares); (e) by offset against compensation due or accrued to the Participant for services rendered; or (f) by any other means approved by the Committee. Participants who are not Employees shall not be entitled to purchase Shares with a promissory note unless the note is adequately secured by collateral other than the Shares so purchased. Notwithstanding anything to the contrary above, the Committee, in its discretion, may suspend or terminate the right of Participants to pay in a form other than cash or other than at the time of settlement should the Committee deem such action to be in the best interests of the Company. 8 Section 8.Stock Appreciation Rights.The Committee is authorized to grant Stock Appreciation Rights to Participants on the following terms and conditions: A.Right to Payment.Upon the exercise of a Stock Appreciation Right, the Participant to whom it is granted has the right to receive in shares of Stock, (i) the excess, if any, of the Fair Market Value of one share of Stock on the date of exercise over the Fair Market Value of one share of Stock on the date the Stock Appreciation Right is granted, with the result multiplied by (ii) the number of shares in respect of which the Stock Appreciation Right shall have been exercised. B.Other Terms.All awards of Stock Appreciation Rights shall be evidenced by an Award Agreement. Subject to the provisions of Section 8(A) above, the terms, date(s) and methods of exercise, methods of settlement, and any other terms and conditions of any Stock Appreciation Right shall be determined by the Committee at the time of the grant of the Award (so long as such terms and conditions do not cause such Stock Appreciation Rights to become deferred compensation as defined by Code Section 409A), and shall be reflected in the Award Agreement, provided that no Stock Appreciation Rights shall have a term of more than ten (10) years. Section 9.Performance Shares.The Committee is authorized to grant Performance Shares to Participants on such terms and conditions as may be determined by the Committee.The Committee shall have the complete discretion to determine the number of Performance Shares granted to each Participant.All Awards of Performance Shares shall be evidenced by an Award Agreement. A.Right to Payment.A grant of Performance Shares gives the Participant rights, valued as determined by the Committee, and payable to, or exercisable by, the Participant to whom the Performance Shares are granted, in whole or in part, as the Committee shall establish at grant or thereafter.The Committee shall set performance goals and other terms or conditions to payment of the Performance Shares in its discretion which, depending on the extent to which they are met, will determine the number and value of Performance Shares that will be paid to the Participant. B.Other Terms.Performance Shares shall be payable in Stock, and have such other terms and conditions (including, without limitation, dates and methods of exercise) as determined by the Committee and reflected in the Award Agreement.Such terms and conditions shall not cause such Performance Shares to become deferred compensation as defined by Code Section 409A or, to the extent such Performance Shares become deferred compensation, such terms and conditions shall comply with the requirements of Code Section 409A.At the time of granting the Award, the Committee, in the Award Agreement or by other Plan rules, shall determine the performance factors applicable to the number of Performance Shares to be earned as set forth below and the period over which performance will be measured.The performance factors selected by the Committee in respect of Performance Shares shall be based on any one or more of the following: total shareholder return; return on equity, assets, capital or investment; operating, pre-tax or after-tax profit levels expressed in either absolute dollars, earnings per share or increases of the same; revenues or revenue growth; Stock price; cash flow; economic or cash value added; results of customer satisfaction surveys; and other measures of performance, quality, safety, productivity or process improvement, provided that any Performance Share granted to a Participant who is not and is not expected to become a Covered Employee shall also comply with Section 12(J) hereof.Such performance goals may be determined solely by reference to the performance of the Company, its Parent (if any), a Subsidiary of the Company, or a division or unit of any of the foregoing, or based on comparisons of any of the performance measures relative to other companies.These factors may have a minimum performance standard below which no amount will be paid, a target performance standard and a maximum performance standard above which no additional payments will be made.The Committee shall have the ability to adjust awards for extraordinary events to the extent permitted by
